

113 S1636 IS: To redesignate certain facilities of the National Aeronautics and Space Administration.
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1636IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo redesignate certain facilities of the
		  National Aeronautics and Space Administration.1.Redesignation of Dryden
			 Flight Research Center(a)RedesignationThe
			 National Aeronautics and Space Administration (NASA) Hugh L. Dryden Flight
			 Research Center in Edwards, California, is redesignated as the NASA Neil
			 A. Armstrong Flight Research Center.(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the flight research
			 center referred to in subsection (a) shall be deemed to be a reference to the
			 NASA Neil A. Armstrong Flight Research Center.2.Redesignation of
			 Western Aeronautical Test Range(a)RedesignationThe National Aeronautics and Space
			 Administration (NASA) Western Aeronautical Test Range in California is
			 redesignated as the NASA Hugh L. Dryden Aeronautical Test
			 Range.(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the test range referred to in subsection (a) shall be deemed
			 to be a reference to the NASA Hugh L. Dryden Aeronautical Test
			 Range.